In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 15‐1932 
CONSTRUCTION  AND  GENERAL  LABORERS’  LOCAL  UNION  NO. 
330 and KELLY BUSS, 
                                     Plaintiffs‐Appellants, 

                                 v. 

TOWN OF GRAND CHUTE, WISCONSIN, 
                                                Defendant‐Appellee. 
                     ____________________ 

            Appeal from the United States District Court 
                 for the Eastern District of Wisconsin. 
          No. 14‐C‐455 — William C. Griesbach, Chief Judge. 
                     ____________________ 

   ARGUED NOVEMBER 6, 2015 — DECIDED AUGUST 19, 2016 
               ____________________ 

   Before WOOD, Chief Judge, and POSNER and EASTERBROOK, 
Circuit Judges. 
   EASTERBROOK, Circuit Judge. Rats. This case is about rats. 
Giant, inflatable rats, which unions use to demonstrate their 
unhappiness  with  employers  that  do  not  pay  union‐scale 
wages.  Cats  too—inflatable  fat  cats,  wearing  business  suits 
and pinkie rings, strangling workers. Here is what they look 
2                                                   No. 15‐1932 

like,  as  deployed  during  a  labor  dispute  in  the  Town  of 
Grand Chute, Wisconsin: 




                                                                      
No. 15‐1932                                                           3 




                                                                            
As  the  pictures  show,  the  rat  and  the  cat  are  staked  to  the 
ground,  to  prevent  the  wind  from  blowing  them  away. 
Those stakes led to this litigation. 
  Grand  Chute  forbids  private  signs  on  the  public  way. 
Municipal Code §535‐106C. Another section defines signs to 
mean “[a]ny structure, part thereof, or device attached there‐
4                                                      No. 15‐1932 

to” that conveys a message. Municipal Code §535‐105. Picket 
signs and sandwich boards are lawful under this definition, 
and the Town did not interfere with the Union’s use of them. 
But  the  Union  inflated  its  rat  and  cat  in  the  median  of  a 
highway,  and  because  they  were  staked  to  the  ground  the 
Town treated them as structures. 
    If  picketers  had  held  them  down  by  ropes,  there  would 
not have been a problem under the Town’s rules. Likewise if 
they  had  been  inflated  with  helium  and  floated  six  inches 
above  the  ground.  The  Town  suggested  that  the  protesters 
mount the cat and rat on a flatbed truck, which would not be 
a structure; the Union declined. Staked to the ground on the 
public  way,  as  they  were,  they  were  forbidden.  The  Union 
removed them when directed to do so and filed this suit un‐
der 42 U.S.C. §1983, contending that the local ordinance vio‐
lates  the  Constitution’s  First  Amendment,  applied  to  the 
states through the Fourteenth. 
    The district court denied the Union’s motion for a prelim‐
inary  injunction,  2014  U.S.  Dist. LEXIS  59340  (E.D.  Wis. Apr. 
29, 2014), and about a year later entered summary judgment 
for the Town. The Union has appealed from the second order 
only. 
   Unfortunately,  neither  the  district  court  nor  the  parties 
considered the possibility that this case may be moot. By the 
time the court entered summary judgment, the construction 
project that led to the use of demonstrative rats and cats had 
been  completed,  and  the  Union  was  no  longer  picketing.  It 
has  not  asked  for  an  award  of  damages,  which  led  us  to 
wonder  whether  we  have  a  live  controversy.  At  oral  argu‐
ment  counsel  for  the  Union  said  yes,  because  a  dispute 
might  crop  up  again  if  the  Union  decides  to  demonstrate 
No. 15‐1932                                                         5 

against a future construction project in Grand Chute. Yet for 
a case to remain live because it is capable of repetition, there 
must  be  “a  reasonable  expectation  that  the  same  complain‐
ing  party  would  be  subjected  to  the  same  action  again.” 
Weinstein  v.  Bradford,  423  U.S.  147,  149  (1975).  The  record 
does not contain any information about this likelihood. How 
many construction projects built with non‐union labor have 
caused  labor  disputes  in  Grand  Chute? Are  more  such  pro‐
jects planned? And even if such a project is built, and a dis‐
pute  recurs,  this  suit  may  still  be  moot  if  the  controversy 
about that future project would not evade review. Labor dis‐
putes  often  are  short‐term  affairs,  but  many  are  long  lived. 
Even  for  short‐term  disputes,  the  possibility  of  damages 
keeps a case alive. 
    And  there  is  one  more  problem:  between  the  district 
court’s order denying interlocutory relief and its order grant‐
ing  summary  judgment,  the  Town  amended  its  code  (see 
Ordinance  2015–01)  and  changed  the  definition  of  a  sign. 
The citations in this opinion are to pre‐amendment language 
and numbering. None of the parties alerted us (or the district 
court) to this fact, which potentially affects the proper dispo‐
sition if the controversy remains live. 
    We  cannot  decide  this  suit  on  the  merits  without  being 
confident that we have a justiciable controversy. The district 
court needs to take another look at it. If the Union persists in 
abjuring damages, the district court must determine whether 
the  probability  of  a  fresh  dispute  between  this  union  and 
Grand Chute is high enough—and the risk that it would be 
over too quickly to allow judicial review also high enough—
to satisfy the “capable of repetition yet evading review” pro‐
viso to the mootness  doctrine. Then it must address the va‐
6                                                      No. 15‐1932 

lidity of the Town’s current ordinances, rather than one that 
was changed before the entry of final judgment. 
   Although  we  cannot  resolve  the  merits  while  the  pres‐
ence of a justiciable controversy is in doubt, we can say a few 
words about other issues that the district court needs to con‐
sider if the controversy remains live. 
   Members of City Council of Los Angeles v. Taxpayers for Vin‐
cent, 466 U.S. 789 (1984), holds that a city may ban all private 
signs  (including  political  ones)  from  the  public  way.  Grand 
Chute has done just that—on paper. That the city allows its 
own signs (e.g., “No Left Turn”) does not require it to allow 
private  structures  on  public  property,  whether  or  not  the 
private structure is designed to convey a message. See, e.g., 
Pleasant Grove v. Summum, 555 U.S. 460 (2009). 
    The  Union  cannot  avoid  Taxpayers  for  Vincent  by  observ‐
ing that the rat and cat are symbolic speech, because Clark v. 
Community  for  Creative  Non‐Violence,  468  U.S.  288  (1984), 
holds that a public body may forbid the “action” component 
of  symbolic  speech,  provided  that  it  does  not  discriminate 
against  disfavored  viewpoints.  In  Community  for  Creative 
Non‐Violence  the  National  Park  Service  forbade  all  tents  on 
the  Mall  in  Washington,  D.C.,  and  the  Court  held  that  this 
was valid even though a group wanted to camp out to make 
a political point. 
    The  ordinances  in  Grand  Chute  are  comprehensive  and 
content‐neutral, and decisions such as Community for Creative 
Non‐Violence  and  Taxpayers  for  Vincent  hold  that  a  govern‐
mental body need not make ad hoc exceptions to such rules. 
To the contrary, limiting official discretion about who is enti‐
tled to speak is a vital goal of the Supreme Court’s jurispru‐
No. 15‐1932                                                         7 

dence under the First Amendment. See Forsyth County v. Na‐
tionalist  Movement,  505  U.S.  123,  130–31  (1992);  Niemotko  v. 
Maryland,  340  U.S.  268  (1951).  The  sort  of  ad  hoc  exception 
that the Union wanted Grand Chute to make (on the ground 
that the rat and cat did not jeopardize traffic safety and were 
only  temporary)  not  only  would  have  transgressed  the  rule 
against open‐ended discretion but also would have created a 
form  of  content  discrimination.  See  United  States  v.  Stevens, 
559 U.S. 460, 470–71 (2010); Houston v. Hill, 482 U.S. 451, 465–
67  (1987).  That  in  turn  would  have  called  into  question  the 
Town’s  entitlement  to  enforce  its  ordinance  against  anyone. 
See, e.g., Reed v. Gilbert, 135 S. Ct. 2218 (2015). 
    The Union maintains, however, that the Town has under‐
cut  its  own  ordinance  by  selective  enforcement,  permitting 
messages of which it approves while enforcing the ordinance 
against  unions  and  other  unpopular  speakers.  If  the  ordi‐
nance  in  operation  discriminates  according  to  the  content  of 
speech,  then  only  a  compelling  justification  could  save  it, 
and the Town has not argued that it has the sort of justifica‐
tion that would authorize content discrimination. 
    The  district  court’s  opinion  denying  the  Union’s  motion 
for  a  preliminary  injunction  did  not  address  in  any  detail 
how the ordinance is being administered. The opinion grant‐
ing summary judgment for the Town took up that topic but 
did not resolve it. 
    The  Union  pointed  to  a  number  of  message‐bearing 
structures  that  it  believes  violate  the  ordinance.  The  Town 
replied  that  some  of  these  are  outside  its  borders  and  that 
others are not on the public way. Instead of deciding who is 
right,  the  district  court  wrote:  “Even  assuming  these  signs 
did  violate  the  ordinance  …  they  do  not  prove  the  Town’s 
8                                                      No. 15‐1932 

enforcement against the rat was arbitrary, and we cannot in‐
fer  from  evidence  of  non‐enforcement  that  an  actual  en‐
forcement  was  for  an  invidious  reason.”  That  would  have 
been  an  appropriate  response  if  this  were,  say,  a  dispute 
about zoning variances. But it is not an adequate answer to a 
contention  that  a  unit  of  government  has  allowed  some 
speech and stifled other speech, choosing which ideas can be 
conveyed. Reed tells us that content discrimination is almost 
always forbidden. If this suit is live, the Union’s claim of con‐
tent  discrimination  cannot  be  dismissed  on  the  ground  that 
the  Town  lacks  an  “invidious  reason”  for  preferring  some 
speech over other speech. 
     The Union also pointed to a number of signs posted on or 
near the Town’s fire stations. The district court thought these 
irrelevant for two reasons: first, “the signs at issue belonged 
to  the  Town’s  own  employees”;  second,  one  of  the  Town’s 
managers  testified  that  a  particular  sign  at  a  fire  station 
“could  be  legal”  because  it  may  not  have  been  a  structure. 
Once again, neither of these responses is satisfactory in a suit 
that presents a claim of content discrimination. Summum and 
similar  decisions  hold  that  a  public  body  may  engage  in 
speech  on  its  own  behalf  without  offering  private  citizens 
equal access to public property. But Summum does not hold 
that  a  unit  of  government  may  favor  speech  by  its  workers 
over speech by other persons. That would be clear enough if 
the fire department’s workers had posted signs boosting the 
Mayor’s  re‐election  or  condemning  labor  unions,  while  the 
Town resolutely blocked opposing perspectives on the pub‐
lic way. As for “it could be legal”: the district judge needs to 
determine  whether  the  signs  were  (or  are)  legal  under  the 
ordinance.  If  the  Town  is  distinguishing  among  speakers 
covered by the ordinance, it must meet the Supreme Court’s 
No. 15‐1932                                                         9 

standards for content discrimination. That the Town’s police 
did not tell the Union to remove the rat and cat until the tar‐
get  of  the  Union’s  campaign  complained  offers  further  sup‐
port for the Union’s contention that enforcement depends on 
speakers’  messages.  (The  rat  and  cat  were  easily  visible  to 
the  police,  who  ignored  them  for  two  days  until  the  com‐
plaint was made.) 
    Finally,  the  Union  contends  that  the  Town  has  allowed 
other speakers 30 days to remove structures that violate the 
ordinance,  while  it  insisted  that  the  Union  remove  the  rat 
and cat immediately. Yet again the district judge did not de‐
cide  whether  this  contention  is  true.  The  Union  put  in  the 
record  some  printed  notices  that  the  Town  has  used,  and 
these  notices  indeed  say:  “All  cited  violations  shall  be  cor‐
rected within 30 days after written notification”. One notice 
has  a  handwritten  addition  changing  30  days  to  48  hours, 
but others left the form as is. A Town employee testified that 
the printed notice is wrong and that there is no 30‐day grace 
period. It may be, as the Town contends, that allowing such 
a delay would undermine the ordinance unduly. Still, if the 
Town  does  allow  other  speakers  more  time  than  it  allowed 
the Union, it has engaged in content discrimination. The dis‐
trict  court  needs  to  make  findings  about  the  Town’s  actual 
enforcement practices—unless this controversy is moot. 
   We trust that, if this suit still presents a live controversy, 
the  district  judge  will  proceed  with  dispatch  appropriate  to 
the  nature  of  the  constitutional  claim.  We  are  prepared  to 
give any appeal the same treatment. 
   The  judgment  is  vacated,  and  the  case  is  remanded  for 
proceedings consistent with this opinion. 
10                                                          No. 15‐1932 
 
    POSNER, Circuit Judge, concurring and dissenting. I agree 
that the judgment in favor of the defendant (the town) must 
be  reversed, but  I disagree that  the case should be remand‐
ed. The balance of evidence is clear enough to justify our de‐
ciding  that  the  union’s  constitutional  right  of  free  speech 
was violated. 
     When  a  case  is  remanded  for  trial,  the  result  is  almost 
certain to be a significant delay of the final resolution of the 
parties’ controversy. Federal district judges have at any giv‐
en  time  a  number  of  cases  on  their  docket,  and  so  Chief 
Judge  Griesbach,  to  whom  this  case  is  being  remanded,  is 
unlikely  to  be  able  to  turn  to  it  immediately.  Moreover  the 
parties’ lawyers will need time, maybe a good deal of time, 
to  get  the  case  ready  for  trial.  There  will  be  time  spent  on 
pretrial motions. There will be the trial itself. After  the trial 
and  judgment  may  come  post‐judgment  motions,  and  until 
those motions are ruled on the case will not be ready for an 
appeal.  The  appeal  will  trigger  efforts  by  this  court’s  settle‐
ment  office  to  help  negotiate  a  settlement  of  the  case.  If  its 
efforts  fail,  as  often  is  the  case,  the  case  will  linger  on  our 
docket for months as the lawyers prepare their briefs. There 
will  then  be  oral  argument,  followed,  probably  months—
sometimes a year or more—later by a decision, which may in 
turn be followed by a petition for rehearing, whether by the 
panel, the entire court, or either. Assuming that the petition 
is  denied  (the  usual  ruling)  and  no  further  remand  is  or‐
dered, the case will at last be at an end. But the remand or‐
dered in the first appeal will have delayed the final decision, 
probably  by  a  year  and  maybe  by  much  more.  (In  another 
case  heard  by  this  panel  at  the  same  sitting  in  which  we 
heard this case, there was a three‐year interval between the 
No. 15‐1932                                                         11 


filing of the appeal to this court and the oral argument of the 
appeal.) 
     Delay is costly to the parties, burdens the court system by 
increasing  the  time  spent  by  the  judges  on  a  case,  and  de‐
prives the legal community for a significant period of time of 
the informational and precedential value of a final decision. 
Appellate courts should try to make the first appeal in a case 
the last and order a remand only when the need for further 
proceedings at the trial level is imperative. It was and is not 
in this case. Both parties had moved for summary judgment, 
and the judge had denied the plaintiff’s (the union’s) motion 
and  granted  the  defendant’s  (the  town’s)  and  so  entered  fi‐
nal  judgment  for  the  town.  The  union  is  not  asking  merely 
that  the  judgment  for  the  town  be  vacated;  it  wants  us  to 
grant  summary  judgment  in  its  favor,  thus  terminating  the 
litigation. We should do that. 
   During  the  litigation  the  construction  project  that  in‐
spired  the  union’s  protest  was  completed,  but  that  doesn’t 
end  the  parties’  dispute.  At  the  oral  argument  the  union’s 
lawyer  told  us  that  the  union  is  very  likely  to  use  the  rat 
again  in  a  protest  in  Grand  Chute,  and  the  town  has  not 
suggested  that  a  future  rat  protest  would  be  treated  differ‐
ently. This case has been extensively briefed and argued, and 
the parties do not “plainly lack” an interest in the outcome, 
so we may decide it now. Friends of the Earth, Inc. v. Laidlaw 
Environmental Services (TOC), Inc., 528 U.S. 167, 192 (2000). 
    There is, it’s true, a genuine unresolved factual dispute: it 
is  over  the  town’s  motivation  in  banishing  the  rat.  The 
town’s enforcement of the sign ordinance that was the basis 
of the banishment is erratic, and the proximate cause of the 
rat’s  banishment  was  a  complaint  about  the  rat  by  an  em‐
12                                                       No. 15‐1932 


ployee of the company (Kolosso Automotive) that the union 
was  picketing.  It’s  unlikely  that  the  employee’s  complaint 
had anything to do with aesthetics or safety, as distinct from 
not  wanting  his  employer  to  be  publicly  depicted  as  a  rat 
and as a result lose face in the town and be pressured strong‐
ly  by  the  union  in  any  subsequent  negotiations  with  it.  But 
an  evidentiary  hearing  would  be  required  to  determine  the 
actual motivation of the employee and the town official, and 
thus  to  decide  whether  in  banishing  the  rat  the  town  had 
been  deliberately  (and  improperly)  taking  sides  in  a  public 
dispute between a union and an employer. But even without 
undisputed evidence of hostility to the union we should or‐
der the entry of final judgment in favor of the union. 
    There is no doubt that the large inflated rubber rats wide‐
ly  used  by  labor  unions  to  dramatize  their  struggles  with 
employers  are  forms  of  expression  protected  by  the  First 
Amendment. Tucker v. City of Fairfield, 398 F.3d 457, 462 (6th 
Cir. 2005). The rats are the traditional union picketers’ signs 
writ  large.  The  display  of  the  rats  is  “speech”  in  the  ampli‐
fied sense in which the Supreme Court has held for example 
that burning the American flag to dramatize opposition to a 
government policy is constitutionally protected speech. Tex‐
as  v.  Johnson,  491  U.S.  397  (1989).  Of  course  particular  cir‐
cumstances may justify a prohibition on otherwise protected 
speech—there is for example no constitutional right to burn 
an American flag owned by a person who refuses to consent 
to have it burned, or to burn it in a place in which the fire is 
likely to spread and cause personal injury, or property dam‐
age, to third parties. 
    And  so  the  only  question  in  this  case  is  whether  a  large 
inflated rubber rat, placed by a union close to a busy street in 
No. 15‐1932                                                        13 


a  Wisconsin  town  opposite  the  construction  site  of  an  em‐
ployer with which the union is on the outs, and fastened to 
the  ground  with  stakes,  can  cause  harms  the  prospect  or 
possibility  of  which  (for  there  is  no  evidence  of  any  actual 
harms during the five‐day interval before it was ordered re‐
moved) justified the town in forbidding the rat to be placed 
there.  (The  union  posted  in  a  similar  location  an  inflatable 
rubber  cat,  which  need  not  be  discussed  separately;  it  pre‐
sents no separate issue, though some cat fanciers will be dis‐
tressed  to  observe that the rubber  cat is shown strangling  a 
construction worker.)  
    The  rat  was  placed  on  a  grassy  field  separating  the 
northern  border  of  Kolosso  Automotive’s  property  from  a 
service  road  that  runs  parallel  to  College  Avenue,  a  busy 
street  parallel  to  the  service  road.  As  shown  in  the  photo‐
graph below, the rat was not on or immediately adjacent to 
bustling  College  Avenue;  it  was  roughly  70  feet  from  that 
street, with a median and service road separating it from the 
busy street. The rat was also located for a time on the medi‐
an between College Avenue and the service road, as shown 
in the second photograph  below, but in that location it was 
within  the  jurisdiction  of  the  neighboring  city  of  Appleton, 
not that of Grand Chute. 
14    No. 15‐1932 
No. 15‐1932                                                        15 




    
    The district judge thought the town justified in ordering 
the  rat’s  removal  and  granted  summary  judgment  in  the 
town’s favor, precipitating the union’s appeal to us. He not‐
ed  that  a  town  ordinance  in  effect  at  the  time,  Town  of 
Grand  Chute  Municipal  Code  §  535‐106(C)  (2014),  forbade 
signs  on  “public  rights‐of‐way.”  The  parties  agree  that  a 
public  right‐of‐way  is  the  portion  of  a  street  or  median  set 
aside for public uses, such as street expansion, water mains, 
sewer pipes, and utilities, and that the land on which the rat 
16                                                       No. 15‐1932 


was  placed  is  a  public  right‐of‐way.  They  also  agree  that 
“signs”  include  inflatable  signs,  id.,  § 535‐108(B)(15),  which 
may display pictures as well as (or for that matter instead of) 
words,  and  therefore  include  the  rat.  The  ordinance  has  a 
separate  prohibition  of  “floating  signs  or  other  tethered  in‐
flatable  signs  exceeding  five  feet,”  id.,  § 535‐108(B)(16),  but 
the  town has not invoked this  provision to  support its ban‐
ishment of the union rat. 
     Amended  since  the  litigation  began,  the  sign  ordinance 
now  makes  an  exception  to  the  prohibition  for  inflatable 
signs less than five feet in length “on lots in the Community 
Center  sign  district  [which  includes  lots  zoned  for  certain 
commercial and industrial uses]. All inflatable signs must be 
placed  a  minimum  of  10  feet  from  any  property  line  and 
must  be  directly  anchored  to  the  ground  with  a  tether  hav‐
ing a maximum length of five feet. Inflatable signs require a 
permit and may be in use for a maximum of five days in any 
consecutive  six‐month  period.”  Id.,  § 535‐106(F)(5)  (2015). 
The ordinance also no longer includes a blanket prohibition 
of  signs  in  public  rights‐of‐way;  instead,  “no  part  of  a  sign 
may  be  located  in  [a]  public  road  right‐of‐way  unless  al‐
lowed  by  Town  Board  approval  based  on  a  finding  of 
unique  circumstances  or  unusual  hardship.”  Id.,  § 535‐
106(D)(5) (2015). We don’t know what “unique circumstanc‐
es  or  unusual  hardship”  means  or  whether  the  union  has 
sought approval for the rat under the new ordinance. But as 
the  town  has  not  suggested  that  the  rat  would  fare  better 
under  the  amended  ordinance,  the  amendments  have  not 
rendered the case moot and so we may consider the appeal. 
“The  heavy  burden  of  persuading  the  court  that  the  chal‐
lenged  conduct  cannot  reasonably  be  expected  to  recur  lies 
with  the  party  asserting  mootness,”  and  the  town  has  not 
No. 15‐1932                                                          17 


argued  that  the  appeal  is  moot.  Friends  of  the  Earth,  Inc.  v. 
Laidlaw  Environmental  Services  (TOC),  Inc.,  supra,  528  U.S.  at 
170. 
     For an ordinance to be allowed to curtail a constitutional 
right,  it  must  be  grounded  in  a  legitimate  public  concern. 
Members of the City Council of Los Angeles v. Taxpayers for Vin‐
cent,  466  U.S.  789,  804–05  (1984).  The  town  cites  two  such 
concerns: aesthetics and safety. Both are spurious as applied 
to  the  union  rat.  Some  people  may  indeed  think  it  rather 
handsome,  in  a  way  that  one  might  find  a  dinosaur  rather 
handsome (in fact the rat bears at least a faint resemblance to 
Tyrannosaurus  Rex)—others  that  it  is  repulsive  (those  pro‐
tuberant  teeth!),  but  government  cannot  be  allowed  to  sup‐
press  the  visual  equivalent  of  political  speech  without  a 
more  substantial  aesthetic  complaint;  there  are  negative  re‐
actions  even  to  great  art.  The  rat  is  not  a  permanent  struc‐
ture, nor does it leave clutter behind that city workers must 
remove. Members of the City Council of Los Angeles v. Taxpayers 
for Vincent, supra, 466 U.S. at 808–10; Tucker v. City of Fairfield, 
supra,  398 F.3d  at  462–63.  It  is present only for the  duration 
of  the  protest  while  the  union  communicates  its  message, 
and it is constantly minded by union handlers. Union mem‐
bers  are  bound  to  enjoy  it  whether  or  not  they  find  it  aes‐
thetically pleasing. No citizen of Grand Chute has, so far the 
record shows, expressed revulsion at the rat. 
   Of  course  a  government  museum  is  not  required  to  ac‐
quire  or  display  art  that  the  museum’s  staff  or  the  govern‐
ment board doesn’t like, even if hoi polloi would. But Grand 
Chute  is  not  a  museum  and  the  strip  of  lawn  on  which  the 
union placed the rat is not an outdoor museum, a botanical 
garden, a state park, or any other site that might be marred 
18                                                         No. 15‐1932 


by  the  presence  of  a  large  inflatable  rubber  rat.  And  one 
must not confuse an ugly subject of art with ugly art. One of 
the most famous statues in the world is the Vatican’s Hellen‐
istic statue of the Trojan priest Laocoön and his two sons be‐
ing killed by giant snakes, as narrated by Virgil in the Aeneid. 
It is an ugly subject, but a beautiful sculpture. The rat, with 
its  protuberant  front  teeth,  is  an  unlikely  museum  piece, 
though I imagine that some people, not only members of la‐
bor unions, would think it rather striking and impressive, or 
at least amusing and entertaining. 
    But  more  important,  one  must  not  confuse  art  with  ad‐
vertising.  The  purpose  of  the  inflatable  union  rat  is  not  to 
provide an aesthetic experience but to drive a better bargain 
with  an  employer.  It  is  akin  to  a  political  poster,  or  to  the 
electronic billboards in Times Square, advertising wondrous 
things to buy. It is not beautiful, but it is no uglier than the 
advertising displays in many shop windows. 
    The only conceivable justifications for banning the rat are 
to  prevent  congestion  and  (relatedly)  traffic  accidents;  the 
City  argues  (without  any  evidence)  that  drivers  on  College 
Avenue would be distracted by the rat, resulting in conges‐
tion (“gapers’ delay”) and even traffic accidents. That’s pure 
conjecture, and implausible to boot. There is no evidence of 
rat‐caused  congestion  or  rat‐induced  traffic  accidents  in 
Grand Chute (or anywhere else, for that matter). None. And 
that is no surprise. All sorts of what might be considered “at‐
tractive nuisances” line the streets and highways of America. 
Think  of  the  enormous  number  and  variety  of  billboards, 
some displaying pictures of scantily clad beauties. Billboards 
invite drivers, and  not just their passengers (often there are 
no passengers), to glance at each billboard as they drive by. 
No. 15‐1932                                                           19 


The  entire  purpose  of  a  billboard  is  to  induce  drivers  to 
glance  away  from  the  road  and  at  the  billboard.  Yet  while 
billboards are often thought unsightly, especially by the fas‐
tidious, they are not seen as dangerous. And remember that 
the  rat  was  not  located  on  bustling  College  Avenue;  it  was 
roughly  70  feet  from  it  and  not  near  an  intersection  either. 
Unlike  a  billboard,  it  could  not  have  obstructed  drivers’ 
views,  and  it  was  on  display  for  only  a  couple  of  hours  a 
day, after which its union minders deflated and removed it. 
It  was  never  on  display  after  dark,  when  driving  is  more 
dangerous than in daytime. 
    The presence of the union minders of the rat, who took it 
down  every  night,  casts  further  doubt  on  the  bona  fides  of 
the  town’s  attempt  to  enforce  its  ordinance  against  the  un‐
ion. In confused testimony the town’s code enforcer suggest‐
ed that as long as a sign in a right of way is “attended, … it’s 
viewed to be legal … as long as it meets … compliance with 
all the rest of our Code” as well. The rat was attended, by its 
minders; and to be sited where it would be visible from the 
town’s major road was the natural location for a sign seeking 
to comment (albeit without words) on issues of public inter‐
est  and  significance,  especially  since  the  rat  was  in  front  of 
the construction site that was the object of the union’s wrath. 
Of  course  there’s  the  rest  of  the  code  to  be  considered,  pri‐
marily  the  permit  and  right‐of‐way  provisions.  They  might 
well strangle the rat display—if they were constitutional. But 
a restriction on speech is permissible only “to serve a signifi‐
cant government interest,” Frisby v. Schultz, 487 U.S. 474, 481 
(1988);  Ovadal  v.  City  of  Madison,  416  F.3d  531,  536  (7th  Cir. 
2005),  and  the  town  has  failed  to  back  its  alleged  aesthetic 
and  safety  concerns  with  evidence.  There  is  as  we’ve  noted 
no basis on aesthetic grounds for distinguishing between the 
20                                                       No. 15‐1932 


rat  and  the  innumerable  objects in  shop  windows  in  Grand 
Chute  and  no  possible  reason  to  limit  the  display  of  an  in‐
flatable  sign  to  five  days  every  six  months.  The  absence  of 
any  governmental  interest  in  restricting  freedom  of  expres‐
sion,  we  said  in  Weinberg  v.  City  of  Chicago,  310  F.3d  1029, 
1038–39  (7th  Cir.  2002),  precludes  denial  of  First  Amend‐
ment  rights.  “First  Amendment  rights  demand  more  than 
mere  facial  assertions.  …  [A]  City  cannot  blindly  invoke 
safety and congestion concerns.” Id. at 1038. Especially when 
they are nonexistent. 
    I’ll scandalize some readers, who think it improper for a 
judge  to  stray  outside  the  official  trial  record,  by  sharing 
with them my experience with a roadside union rat. I some‐
times drive to work on a major divided highway called Mar‐
tin  Luther  King  Drive,  which  runs  north  from  Hyde  Park, 
where I live, south of downtown Chicago, to downtown. As 
one nears  the downtown on MLK Drive one sees (or rather 
saw, because during the long gestation of this case the rat—
alas!—was  removed,  whether  because  the  labor  dispute  be‐
tween  union  and  employer  was  resolved  or  for  some  other 
reason), on the east side of the street, a large inflated rubber 
rat named Drape (short for Draper and Kramer, the employ‐
er  with  whom  the  union  that  put  up  that  rat  was  fighting). 
Every time I drove past the rat I glanced at it, as it was the 
only  noteworthy  sight  on  my  route.  This  glance  never 
caused  me  to  swerve,  crash,  crouch  in  my  seat,  avert  my 
eyes, hit a pedestrian, or cause other mayhem. Nor did I ever 
observe an accident, even a swerve, in the vicinity of the rat. 
I saw no driver, or pedestrian, upon glimpsing the rat flee in 
terror.  And  yet  this  rat,  like  its  Grand  Chute  cousin,  was 
close  to  a  major  street—in  fact  much  closer  than  the  Grand 
Chute  rat  was  to  a  major  street;  for  while  the  Grand  Chute 
No. 15‐1932                                                21 


rat was 70 feet from the highway, my Chicago rat was only 
about three feet from MLK Drive. I took a close‐up photo of 
the rat, and another photo of it from across the street. Here 
are the two photos: 
 




                                                              
22                                                     No. 15‐1932 


       




                                                                     
    
   I can’t imagine that any driver seeing Drape either close 
up  or  from  across  the  street  would  have  been  distracted  to 
the  point  of  endangerment.  And  there  is  no  evidence  that 
No. 15‐1932                                                         23 


any  driver  in  Grand  Chute  did  ever  become  distracted, 
spaced  out,  muddled,  confused,  frightened,  distrait,  indig‐
nant,  revolted,  agitated,  endangered,  deluded,  epileptic,  or 
violent  as  a  result  of  glimpsing  an  inflated  rubber  rat.  And 
remember that the Grand Chute rat is much farther from the 
only busy road in the vicinity than Drape was from its busy 
road. 
    Conclusive  evidence  that  Grand  Chute  doesn’t  consider 
the rat a safety menace is that one of the town’s police offic‐
ers  told  the  union  that  it  could  display  the  rat  provided  it 
put it on the bed of a flatbed truck, or on a pickup truck, as 
long as the vehicle was kept moving rather than parked. Yet 
town officials had also objected to the height of the rat (esti‐
mated  at  15  feet),  and  placing  the  rat  on  a  truck  would  in‐
crease  its  height  from  the  ground  by  several  feet.  Not  only 
that, but surely drivers are less likely to be alarmed by a sta‐
tionary  rat  than  by  one  being  driven  alongside  them—
towering, doubtless swaying on its rubber legs. 
    If  the  town  thought  that  signs  were  either  an  aesthetic 
outrage or  a  safety threat, it  would  doubtless try to enforce 
the  sign‐barring  provisions  of  the  ordinance.  It  barely  tries; 
enforcement  is  sporadic. Only one person is responsible for 
enforcing  the  sign  ordinance,  and  he  is  responsible  for  en‐
forcing  the  town’s  other  ordinances  as  well.  The  town  tells 
us that more than 80 percent of the 627 enforcement actions 
for  violations  of  the  sign  ordinance  initiated  between  Janu‐
ary 2009 and July 2014 were initiated on the basis of personal 
observation by the code enforcement officer, 11 percent were 
initiated after a citizen complained, and the rest were initiat‐
ed after another town employee reported a violation. So far 
as appears, complaints from members of the public are rare 
24                                                      No. 15‐1932 


and  their  grounds  have  been  nonexistent.  These  figures, 
moreover, represent  all  actions  for  violations of the sign  or‐
dinance, not just violations of the public right‐of‐way provi‐
sion. The union presented evidence, which the town has not 
disputed,  that  many  signs  in  public  rights‐of‐way  go  unno‐
ticed  by  the  code  enforcer,  police,  or  other  town  personnel. 
Given  the  town’s  sporadic  and  arbitrary  enforcement  of  its 
prohibition against signs in public rights‐of‐way, its claimed 
concern with safety and aesthetics rings hollow. That is fur‐
ther uncontested evidence that the ordinance serves no gov‐
ernmental  purpose  that  would  justify  a  curtailment  of  the 
union’s  First  Amendment  rights  (indeed  no  legitimate  gov‐
ernmental interest at all, as union busting is not such an in‐
terest). 
    In  the  unlikely  event  that  a  victory  for  the  union  would 
lead to a proliferation of signs on public rights‐of‐way, how‐
ever,  the  town  might  well  be  justified  in  strictly  enforcing 
the sign ordinance even against expressive activities normal‐
ly  protected  by  the  First  Amendment  from  government  in‐
terference.  Cf.  Clark  v.  Community  for  Creative  Non‐Violence, 
468 U.S. 288, 296–97 (1984); Members of City Council of City of 
Los Angeles v. Taxpayers for Vincent, supra, 466 U.S. at 807. But 
the  town  has  presented  no  evidence  that  the  rat  stimulated 
other signage, or is likely to do so if allowed to return to its 
station by Collins Avenue. 
    Maybe  on  the  remand  ordered  by  my  colleagues  the 
town will be able to find witnesses who will testify that the 
rat  is  ugly,  an  eyesore,  or  distracts  or  frightens  them  (re‐
member the teeth) when they glimpse it from the street. The 
first type of testimony will be of doubtful force given all the 
ugly signs and displays that Grand Chute tolerates. The sec‐
No. 15‐1932                                                          25 


ond  will  not  be  credible.  In  any  event,  the  town  had  its 
chance to present evidence to that effect when it moved for 
summary judgment; it failed, and we should enter judgment 
for the union and not prolong the agony.  
     Lastly I note the light shed on this case by the Supreme 
Court’s decision in McCullen v. Coakley, 134 S. Ct. 2518 (2014), 
invalidating a Massachusetts statute forbidding abortion pro‐
testers  to  approach  closer  than  35  feet  to  the  entrance  to  an 
abortion clinic. The core of the opinion can be found in two 
brief  passages,  which  I’ve  strung  together:  “With  respect  to 
other  means  of  communication,  an  individual  confronted 
with  an  uncomfortable  message  can  always  turn  the  page, 
change  the  channel,  or  leave  the  Web  site.  Not  so  on  public 
streets  and  sidewalks.  There,  a  listener  often  encounters 
speech  he  might  otherwise  tune  out.  In  light  of  the  First 
Amendment’s  purpose  to  preserve  an  uninhibited  market‐
place of ideas in which truth will ultimately prevail, this as‐
pect of traditional public fora is a virtue, not a vice. … Peti‐
tioners  wish  to  converse  with  their  fellow  citizens  about  an 
important  subject  on the  public streets  and  sidewalks—sites 
that  have  hosted  discussions  about  the  issues  of  the  day 
throughout  history.”  Id.  at  2529,  2541  (internal  quotation 
marks and citation omitted). 
     This isn’t actually true. No one wants to be buttonholed 
on  the  sidewalk  by  bearers  of  “uncomfortable  message[s].” 
And whatever the situation may have been in the eighteenth 
century,  in  the  twenty‐first  century  strangers  don’t  meet  on 
the sidewalk to discuss “the issues of the day.” If you’re as‐
sailed on the sidewalk by an “uncomfortable message,” you 
don’t stay to engage in a debate; you flee. 
26                                                        No. 15‐1932 


    The  Court  went  on  to  acknowledge  “undeniably  signifi‐
cant  interests  in  maintaining  public  safety  on  those  same 
streets and sidewalks, as well as in preserving access to adja‐
cent healthcare facilities.” Id. at 2541. But the relevant public 
interest was not the maintenance of public safety. Few abor‐
tion protesters are violent, and police or security guards will 
be  present  to  protect  persons  who  want  to  enter  the  clinic. 
The  issue  was  the  privacy,  anxiety,  and  embarrassment  of 
the  clinic’s  patients—interests  that  local  government  might 
reasonably  decide  outweighed  the  negligible  contribution 
that  abortion  protesters  make  to  the  marketplace  in  ideas 
and opinions. Or so I think, but the Supreme Court doesn’t 
agree, and I must bow. 
   But here is what is important about McCullen for the pre‐
sent  case.  Mrs.  McCullen,  the  plaintiff,  was  a  soft‐spoken 
grandmother.  But  it  took  only  two  days  after  the  Supreme 
Court’s decision for the hard‐core abortion protesters to ex‐
ploit the decision: 
       For  the  first  time  in  seven  years,  the  Saturday 
       morning  antiabortion  protest  in  front  of  Planned 
       Parenthood on Commonwealth Avenue in the Back 
       Bay  pushed  past  the  arcing  yellow  line  that  once 
       marked protected territory: the 35‐foot buffer zone. 
       Activists  chanted,  prayed,  and  sang  during  a  non‐
       violent  six‐hour  protest  that  occasionally  erupted 
       into vitriol and shouting.  
       “Please  don’t  kill  your  baby!  You  can  celebrate  a 
       birthday  next  year!”  protesters  shouted  at  young 
       women  entering  the  clinic.  They  waved  signs  im‐
       ploring passersby to say no to abortions, some de‐
       picting  infants  nestled  serenely  in  their  mothers’ 
No. 15‐1932                                                         27 


       arms,  another  showing  a  bloody  baby  clutched  by 
       hands bearing the marks of stigmata. 
       At  its  height,  the  protest  drew  about  70  people—
       three times more than the average Saturday morn‐
       ing  crowd,  typically  the  largest  gathering  of  the 
       week—a  turnout  inspired  by  Thursday’s  US  Su‐
       preme  Court  ruling  that  struck  down  the  Massa‐
       chusetts law that since 2007 had kept them outside 
       the yellow line. 
Evan  Allen  and  Claire  McNeill,  “Abortion  Battle  Spills 
Across Line at Boston Clinic: Territory No Longer Protected 
as  Buffer  Zone  Erased,”  Boston  Globe,  June  29,  2014,  www.
bostonglobe.com/metro/2014/06/28/protesters‐gather‐planne
d‐parenthood‐clinic‐first‐saturday‐after‐supreme‐court‐rulin
g‐against‐buffer‐zone/TkOlnXO5G6HSFlfZ9XB3NK/story.ht
ml (visited August 19, 2016). 
    There is no doubt that with the possible exception of the 
shouting,  the  virulent  protest  described  in  the  Boston  Globe 
article  is  constitutionally  protected  speech  by  virtue  of  the 
McCullen  decision,  despite  the  stress  that  such  speech  must 
impose on women seeking to enter an abortion clinic to ob‐
tain  an  abortion.  The  giant  rat  in  this  case  no  doubt  causes 
distress to the executives of the car dealership that the rat is 
picketing, though less distress than that of the women seek‐
ing  to  enter  the  abortion  clinic  through  a  mob  of  abortion 
protesters.  Yet  after  McCullen  it  is  clear  that  both  forms  of 
rude speech are protected by the First Amendment. 
   We  should  reverse,  direct  the  district  court  to  enter 
judgment in favor of the union, and be done with this case.